                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TRAVIS MANNING                                                                    PLAINTIFF


v.                             No: 4:19-cv-00854 JM-PSH


DEXTER PAYNE, et al.                                                           DEFENDANTS

                                            ORDER

       On June 11, 2021, the Court granted Plaintiff Travis Manning’s motion to reconsider its

March 17, 2021 Order granting summary judgment to Defendants Dexter Payne, Nurzuhal Faust,

and Paul Walter. (ECF. No. 105.) The Court directed Defendants to respond to Manning’s motion

to reconsider with complete copies of grievances EAM-17-00159 and MX-17-00206.               The

Defendants have done so. (Doc. No. 106.) Defendants correctly assert that Manning failed to

submit the appropriate forms with his appeal of MX-17-00206, and therefore did not properly

complete all steps of the grievance procedure with respect to that grievance. However, Defendants

concede that Manning completed all steps of the grievance procedure with respect to EAM-17-

00159. Defendants also acknowledge that Manning described his complaint allegation that he had

been deprived of his legal documents and that he named Defendants Dexter Payne, Paul Walter,

and Warden Hurst, who is presumed to be Warden Nurzuhal Faust, in this grievance. Accordingly,

the Court vacates and sets aside that portion of its March 17, 2021 Order granting summary

judgment to these defendants (ECF No. 91). Manning’s claims against Payne, Walter, and Faust

may proceed.

       DATED this 29th day of June, 2021.

                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
